DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2426360 to Diesing (copy and machine translation provided herewith) in view of ANSI/HI 9.6.4-2009 (ANSI, copy provided by applicant on 4/5/2022) and Low-Cost Vibration Sensors by De Carvalho Alves (De Carvalho Alves hereinafter).
Regarding claim 15, Diesing teaches a submersible electric machine for transporting a liquid (paragraph 2), including a hydraulic unit having an impeller (6), a drive unit housing (9) defining a motor compartment (not labeled, within 9), an electric motor (26, 27), a drive shaft (5) , and a top unit with a top unit housing (7) defining an electronics chamber (15) with a dividing structural wall (8), a metal partition (50), and a vibration sensor (36).  Diesing further teaches that the vibration sensor is indirectly attached to the partition (50) via the structural wall (8).  Diesing does not explicitly teach a range of monitoring of up to 500 Hz.  ANSI teaches a set of standards for engineering rotodynamic pumps such as that taught by Diesing in general (see page 6), and particularly teaches that a minimum frequency range of 5 Hz to 1000 Hz should be measured (page 12).  Therefore, it would have been obvious to one of ordinary skill in the art to measure at least up to 500 Hz in order to comply with the relevant ANSI standards for rotodynamic pumps.  Those of ordinary skill in the art will further appreciate that such compliance will advantageously allow for sufficient detection of error states of the pump.  Diesing also does not teach a natural frequency of the metal partition.  De Carvalho Alves teaches that it is advantageous to ensure that a sensor’s resonant frequency is higher than a maximum frequency to be measured (3.2.4, pg. 19) to prevent damage. Therefore, it would have been obvious to one of ordinary skill in the art to ensure that the resonant frequency of the sensor and mounting plate of Diesing are at least above 500 Hz in order to prevent damage to the sensor.  Similarly, it would have been obvious to ensure that the resonant frequency of the partition (50) was above 500 Hz in order to prevent damage to the fittings thereon (e.g. terminal 63) and to prevent transmission of resonant vibration to the bearing plate (8).
Regarding claim 16, as ANSI teaches frequencies up to 1000 Hz as a minimum, it would have been obvious to exceed this range in natural frequency as taught by De Carvalho Alves.
Regarding claim 17, Diesing teaches the use of aluminum (paragraph 23).
Regarding claims 18 and 19, Diesing teaches a number of elements (e.g. horizontal end surface of 7 or cable bushing 56) which may be considered to constitute a terminal block in the electronics chamber (15).  Diesing does not teach particular dimensions between the vibration sensor 36 and such elements.  However, it has been held that changes in size are insufficient to patentably distinguish an invention from the prior art (MPEP 2144.04, IV).  Applicant sets forth no functional difference relating to the relevant dimensions in these claims, and therefore the examiner concludes that they convey no patentable distinction to the claimed invention over the cited references.
Regarding claims 20-22, the examiner takes Official Notice that insulating coatings are well-known in the pump art, as evidenced by the minimal disclosure provided by applicant regarding such coatings.  In particular it is known to electrically insulate mounting components for electronic elements to prevent signal contamination, short circuits, and the like.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an insulating coating of any desirable thickness in view of the knowledge of one skilled in the art in order to prevent malfunctions such as short circuits in the control electronics of Diesing.
Regarding claim 23, Diesing teaches electric power cables (at 54).
Regarding claim 24, Diesing teaches communication wires (58) operatively connected to the vibration sensor (36) and to a base unit (40).
Regarding claim 25, Diesing teaches that the partition plate divides the electronics chamber into an upper high voltage section containing the terminal block) and a lower low voltage section containing the vibration sensor (36).  The examiner notes that under a broadest reasonable interpretation, the effect of the terms “low voltage” and “high voltage” is entirely nominal in nature and confers no structural or functional requirements on the invention or the elements of the control electronics.
Regarding claims 26 and 27, Diesing is alternatively considered to teach an upper low voltage section and a lower high voltage section between the low voltage section and the motor compartment.
Regarding claim 28, Diesing teaches an electronic control module (40) including the vibration sensor and attached at least indirectly to the partition (paragraph 36).
Regarding claim 30, Diesing teaches a submersible pump comprises a submersible pump (6, 12), and the hydraulic unit comprises a volute (12) containing the impeller (6) and having an inlet (31) and an outlet (21).
Regarding claim 31, Diesing teaches a liquid seal chamber (below 35).
Regarding claim 32, Diesing teaches the submersible electric machine of claim 15 as discussed above, and further teaches a base unit (40) configured to break or close the current to the machine (paragraph 5).  Diesing further teaches a central unit (paragraph 22, “external peripheral device”) which includes an operator interface (at least probably present for the monitoring discussed in paragraph 22).

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesing in view of ANSI and De Carvalho Alves as applied to claim 32 above, and further in view of US PGPub 2015/0308244 to Cardamone et al. (Cardamone).
Regarding claim 33, the previously applied references teach monitoring, but do not teach an embedded interactive interface.  Cardamone teaches another pump monitoring system generally and particularly teaches that an embedded interactive interface (Graphical User Interface or GUI of 130 in Fig. 1) is accessible by a network (132) to obtain pump data (from 124) wherein the operator interface includes an operator panel (130/131) and remote operator device (134) connected to a wireless router (141, see also paragraph 8) to interact with the embedded interactive interface (via LAN).
Regarding claim 34, Cardamone teaches circuit breakers (e.g. 523) which may be used to provide power to the pump, and also variable frequency control (paragraphs 44-45) which those of ordinary skill in the art would understand to imply a variable frequency drive as claimed.
Regarding claim 35, Cardamone teaches the use of Internet communications (132) which those of ordinary skill in the art will appreciate generally involves the use of web pages.  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diesing in view of ANSI and De Carvalho Alves as applied to claim 29 above, and further in view of the Wikipedia article regarding Accelerometers (Wikipedia hereinafter, copy provided by applicant on 4/5/2022).
Regarding claim 29, the previously applied references teach the provision of an accelerometer but do not teach monitoring of vibrations in three dimensions.  Wikipedia teaches the use of 3D accelerometers (page 3) and their application to rotating pumps and other machinery (Page 4).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a three dimensional accelerometer to sense vibrations in three dimensions as taught by Wikipedia in order to more fully represent the state of the monitored device.
Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the combined references do not teach the claimed vibration sensor location, the examiner notes that the sensor (36) is indirectly attached to the partition via the bearing housing (8).  The applicant provides no reasoning as to why such indirect connection is excluded from the scope of the claim.  As such the examiner concludes that a prima facie case of obviousness has been established with respect to that limitation. 
With respect to applicant’s argument that “nothing in the cited references identifies [various problems solved by the disclosed invention]”, the examiner notes that these problems and their solution are not explicitly linked to any structure or element of the claims.  Accordingly applicant’s argument is not persuasive as it lacks a basis in the claimed invention.
With respect to applicant’s argument that the combination constitutes impermissible hindsight, the examiner notes that the rejection above provides explicit motivation for performing the combinations set forth.  As applicant has not acknowledged these motivations, the examiner is not persuaded that the rejection is in error with respect to hindsight.
With respect to applicant’s argument that the bearing plate (8) does not separate the electronics chamber from the motor housing, the examiner is not persuaded.  In particular, the nature of the separation between the electronics chamber and the motor compartment is not restricted to, for instance, fluid isolation.  As a result, the claimed invention includes the scope of the physical and structural separation taught by Diesing and the examiner maintains that the claimed invention is properly rejected.
In view of the above, the examiner maintains that the claimed invention is obvious in view of the cited references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        20 October 2022